Citation Nr: 0610145	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to exposure to herbicides. 

2.  Entitlement to service connection for Hepatitis C, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1966 
to January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama.  


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

2.  Diabetes mellitus was not manifested in service or within 
the first post service year.  

3.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.

4.  Hepatitis C was not manifested in service.

5.  There is no competent medical evidence linking the 
veteran's current Hepatitis C to his active military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Hepatitis C was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service, or with some disorders, within the first 
post service year.  If pre-existing such service, service 
connection may be granted if the disability was aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

With regard to exposure to Agent Orange, the law provides 
that for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
May 7, 1975, service connection may be presumed for certain 
diseases enumerated by statute and regulations that become 
manifest within a particular period, if any such period is 
prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.

Here, the record shows that the veteran did not have actual 
duty or visitation in the Republic of Vietnam.  He confirms 
this on telephone conversation with personnel at the RO on 
March 6, 2002, when he stated that during service his ship 
was stationed off shore in Vietnam, and this is shown in the 
record.  He stated that he never was in Vietnam, only the 
waters off the coast of Vietnam.  In sworn testimony before 
the undersigned in September 2005, he testified that he never 
went in country while his ship was docked 10 miles off the 
coast of Vietnam.  He claims that his ship was docked off 
shore and that this is the basis of his exposure.  Under the 
law, however, he is not eligible for the presumption of 
exposure.  With no such exposure service connection on a 
presumptive basis under 38 C.F.R. § 3.309(e) cannot be 
granted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Diabetes Mellitus

In the present case the medical evidence of record reveals a 
current diagnosis of diabetes mellitus in outpatient 
treatment records.  The record reflects VA outpatient 
treatment for diabetes mellitus beginning in 2001.  The 
veteran is not presumed to have been exposed to Agent Orange 
during service and there is no evidence documenting any such 
exposure.  Moreover, there is no evidence of diabetes 
mellitus in military service or within the first post service 
year, and no competent medical evidence which in any way 
links the veteran's current diabetes mellitus to his active 
military service, including claimed exposure to Agent Orange.  
Accordingly, service connection for diabetes mellitus is not 
warranted.  

The Board has also considered the veteran's own assertions 
and finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Hepatitis C

Neither Hepatitis C, nor any liver disorder, is shown in the 
service medical records or for many years after service.  The 
veteran testified that he first was diagnosed with Hepatitis 
six or eight years prior to 2005.  The record reflects VA 
outpatient treatment for Hepatitis C beginning in 2000.  No 
competent evidence indicates that the current Hepatitis C is 
related to service, including claimed Agent Orange exposure.  
Hepatitis C is not subject to the presumptions in 38 C.F.R. 
§ 3.309.

The service medical records do not document hepatitis C or 
the veteran's exposure to any risk factors associated with 
the disorder.  Fast Letter 04-13, prepared by the VBA, 
indicates that the hepatitis C virus is spread primarily by 
contact with blood and blood products, and that IV drug users 
represent the group with the highest incidence of infection 
within that category.  It also notes that the chances of 
sexual transmission of the hepatitis C virus are low, and 
that a possible source of hepatitis C transmission is the use 
of contaminated needles used in tattooing.  It concludes 
that, while there are no case reports of hepatitis C 
transmitted through an airgun injector, such a source of 
transmission is biologically plausible. A VBA training letter 
indicates that there is no known instance of hepatitis C 
infection through the use of intramuscular vaccination gun 
injections. See, VBA Fast Letter 04-13 dated June 29, 2004.  

There is no event in service that bears a causal relationship 
to the current diagnosis.  The veteran had no surgery 
requiring blood transfusions, no treatment for venereal 
disease, no showing of drug use in service, and no indication 
of tattooing in service.  He has testified to that effect 
before the undersigned in September 2005.  He asserts that he 
obtained hepatitis C by immunization with a pneumatic gun; 
but there is a lack of scientific evidence to document 
transmission of hepatitis C virus with an air gun injector.  
Veterans Benefits Administration, Fast Letter 04-13 (June 29, 
2004).  The veteran's statements and testimony on the 
etiology of his Hepatitis C are not probative as lay opinions 
regarding medical diagnoses or etiology are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, service 
connection is not warranted.  38 U.S.C.A. § 5107(b).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on all issues 
before the Board that complied with the requirements noted in 
July 2001, and there was no deficiency in the timing of 
notice on any issue on appeal, since a rating decision was 
not issued until May 2002.  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication will not result in any 
prejudice to the appellant.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
he has not identified any records which could be pertinent to 
his claim that have not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied. 

Service connection for Hepatitis C, to include as due to 
exposure to herbicides, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


